~ Case 2:19-cr-00106-WSS Document 173 Filed 05/03/21 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 

UNITED STATES OF AMERICA,
Plaintiff, Criminal No. 2:19-cr-106 - 2

Vv. Hon. William S. Stickman IV
SCOTT A. ROSKOVSKI,

Defendant.

 

 

ORDER OF COURT
AND NOW, this 3 “hay of May 2021, IT IS HEREBY ORDERED that Defendant
Scott A. Roskovski’s second Motion to Withdraw Guilty Plea (ECF No. 164) is DENIED.
BY THE COURT:

DIL & See

WILLIAM 8. STICKMAN IV
UNITED STATES DISTRICT JUDGE

 

 
